In an action to recover damages for personal injuries, order denying the motion of the impleaded defendant, appellant, Williams-Bauer Corporation, to vacate the order of impleader or, in the alternative, to dismiss the cross-complaint of defendant City of New York for legal insufficiency, affirmed, with ten dollars costs and disbursements. The contract is broad in scope and may include liability over on the part of the appellant. The determination of this question requires a trial. Appellant’s time to answer the cross-complaint is extended until ten days after the entry of the order hereon. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.